Citation Nr: 0204129	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  98-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of carcinoma of the prostate, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1949 to July 1967 
and from October 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
carcinoma of the prostate.  A 100 percent evaluation was 
assigned from November 7, 1996 and an evaluation of 0 percent 
was assigned effective August 1, 1997.  By rating decision 
dated in April 1998, the RO increased the evaluation for 
carcinoma of the prostate to 10 percent.  


FINDING OF FACT

The record reflects that the veteran failed to report for VA 
examinations scheduled in October and November 1999; there is 
no evidence of "good cause," which would excuse his failure 
to report for these examinations.  


CONCLUSION OF LAW

The claim for an evaluation in excess of 10 percent for 
service-connected carcinoma of the prostate is denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  

In the July 1997 remand, the Board requested that the veteran 
undergo a VA examination so that the nature and extent of his 
service-connected carcinoma of the prostate could be 
determined.  

The Board remand specifically advised the veteran of the 
provisions of 38 C.F.R. § 3.655 and Veterans Benefits 
Administration's ADJUDICATION PROCUDRE MANUAL, M21-1, Part 
IV, paragraph 28.09(b) (3).  The Veterans Health 
Administration (VHA) informed the RO that the veteran failed 
to report for VA examinations in October and November 1999 
and the RO informed the veteran that he had not reported.  In 
December 1999, the RO, in a supplemental statement of the 
case, informed the veteran that he had failed to report for 
an examination.  Clearly, the veteran was placed on notice of 
the provisions of 38 C.F.R. § 3.655.  

There is no evidence showing "good cause" for his failure 
to report for the scheduled VA examinations.  If the veteran 
chooses to make himself unavailable while at the same time 
pursuing a claim for VA benefits, that is his choice and he 
must bear any adverse consequences of such action.  What is 
clear is that VA has made thorough and concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  Further action without response or assistance from 
the veteran constitutes a waste of limited government 
resources.  See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The veteran's claim for an evaluation in excess of 10 percent 
for service-connected carcinoma of the prostate is not "an 
original compensation claim," which would allow the claim to 
be decided based upon the evidence of record when the veteran 
fails to report for an examination.  38 C.F.R. § 3.655(b).  
Rather, such claim falls under "any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for an increased rating" and is accordingly 
denied pursuant to 38 C.F.R. § 3.655(b) (2001).  

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. Reg. 
45620-45632.  

In this case, the claim commenced as a claim for service 
connection.  The claim was completed and service connection 
was granted.  The veteran contested the evaluation and the VA 
scheduled three examinations.  He failed to report.  Prior to 
the scheduling of the examinations, the veteran and the 
representative were informed by the Board of the provisions 
of 38 C.F.R. § 3.655.  After he failed to report, the RO 
informed the veteran that he had failed to report.  All 
duties owed by VCAA and the implementing regulations have 
been met.  The argument of the representative that the 
appointment letters are not on file are unpersuasive.  The 
SSOC was forwarded to the veteran and the representative.  If 
the veteran had not received notice, he had an opportunity to 
make such argument. 


ORDER

An evaluation in excess of 10 percent for service-connected 
carcinoma of the prostate is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

